In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-15-00105-CV
                              ________________________

                         IN THE INTEREST OF L.C., A CHILD



                           On Appeal from the 364th District Court
                                   Lubbock County, Texas
          Trial Court No. 2012-502,200; Honorable William R. Eichman II, Presiding


                                       April 15, 2015

                             MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant, D.C., filed a notice of appeal from the trial court’s order modifying the

parent-child relationship.   By letter dated March 24, 2015, the Clerk of this Court

advised D.C. that a filing fee of $195 was overdue and noted that failure to submit

payment within ten days would subject the appeal to dismissal pursuant to Rule 42.3(c)

of the Texas Rules of Appellate Procedure.


      D.C. has not responded, paid the filing fee, nor made other arrangements for the

discharge of the clerk’s filing fee. See TEX. R. APP. P. 12.1(b). Unless a party is
excused from paying a filing fee, the Clerk of this Court is required to collect filing fees

set by statute or the Texas Supreme Court when an item is presented for filing. See id.

at 5, 12.1(b). Although the filing of a proper notice of appeal invokes an appellate

court’s jurisdiction, if a party fails to follow the prescribed rules of appellate procedure,

the appeal may be dismissed. Id. at 25.1(b).


       Accordingly, this appeal is dismissed for failure to comply with a directive from

this Court requiring action within a specified time. Id. at 42.3(c).


                                                  Per Curiam




                                              2